Citation Nr: 0815348	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran filed a motion to advance the appeal on docket in 
February 2008.  In April 2008, the Board granted the 
veteran's motion.


FINDINGS OF FACT

1.  The veteran's statements concerning his in-service left 
knee injury are credible.

2.  The competent medical evidence relates a current left 
knee disability to the veteran's in-service knee injury.


CONCLUSION OF LAW

Residuals of a left knee disorder were incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's service connection claim 
in its entirety.  Further discussion of the VCAA with respect 
to this issue is unnecessary at this time.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Id.  

Analysis

The veteran is claiming entitlement to service connection for 
residuals of a left knee injury he maintains occurred while 
serving aboard the USS Fall River.  The Board acknowledges 
that the competent medical evidence demonstrates a current 
left knee disability.  In a radiology report from LaPorte 
Radiology, dated in September 2003, Dr. W.W., noted that x-
rays revealed evidence of medial osteoarthritic changes and 
patellofemoral compartment degenerative changes.  VA 
healthcare providers reported similar findings in VA Medical 
Center (VAMC) progress notes.  The veteran also submitted a 
letter from a private practice physician, Dr. G.K., linking 
the veteran's osteoarthritis to his reported in-service 
injury.  In the letter, dated in April 2005, Dr. G.K. stated 
that because the veteran did not work in a profession that 
would abuse his knees, his current osteoarthritis was most 
likely related to the original injury in the 1940's.  Thus, 
the competent medical evidence includes a diagnosis of a 
current left knee disability and an opinion linking that 
disability to the reported in-service injury.  

What is less clear is whether the veteran sustained an in-
service injury to the left knee as he claims.  Although the 
veteran's DD Form 214 confirmed that he served aboard the USS 
Fall River, there are no records documenting the alleged left 
knee injury.  The veteran's service medical records, 
including a report of physical examination conducted upon the 
veteran's discharge, dated in June 1946, were negative for 
complaints, treatment, or diagnosis of a knee injury.  
Moreover, the evidence does not show the veteran received 
treatment for a left knee disorder until more than 50 years 
after the alleged injury.  Instead, the earliest record of 
such treatment was found in a VAMC clinician note, dated in 
October 2003.  

To support his claim that he sustained an injury to his left 
knee, the veteran offered several written lay statements.  In 
one statement, dated in August 2005, the veteran recalled 
that when he was assigned to the USS Fall River in either 
late July or early August 1945, he fell down a ladder while 
the ship was at sea.  The veteran recalled that the injury 
occurred during a "general quarters" alarm.  The veteran 
explained that his battle station was on the second level 
above the main deck, and in his haste to reach the gun 
director, he slipped on the ladder and injured his kneecap.  
The veteran also recalled that after general quarters, which 
was several hours later, he reported to sick bay and was 
bandaged.  The veteran claimed that he had problems with his 
knee ever since then that had recently gotten worse.  The 
veteran offered similar recollections in a statement 
submitted to the Board in March 2008.

The veteran's wife, in a statement dated in May 2006, 
recalled that shortly after their marriage in April 1947, the 
veteran told her about the injury to his left knee in World 
War II.  The veteran's wife also stated that the veteran's 
knee had bothered him frequently throughout their marriage.

As there are no contemporaneous medical records to 
corroborate the veteran's statements, the Board's factual 
determination is dependent upon the veteran's credibility.  
In assessing the veteran's credibility, the Board is mindful 
that although the lack of contemporaneous medical records may 
be a fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The 
Board finds that in this case, the absence of contemporaneous 
medical evidence corroborating the veteran's account of 
sustaining an in-service injury, and the passage of more than 
50 years before he sought treatment for left knee pain, do 
not weigh so heavily against the veteran's statements as to 
render them not credible.  

The veteran's statements submitted throughout the course of 
this appeal were consistent with one another and with the 
circumstances of his service.  Moreover, his statements were 
specific as to the time, date, and circumstances of the 
injury.  The veteran's wife's statement does not directly 
show that the veteran injured himself as he explained because 
she had no first-hand knowledge of the accident.  The 
statement does, however, bolster the veteran's credibility 
regarding the length of time he has had difficulty with his 
left knee; this length of time traces back to nearly the time 
of his discharge.  Evidence showing that the veteran has had 
difficulties with his knee for that long tends to support his 
claim that he injured it at that time.  The veteran has also 
offered an explanation as to why he did not report his injury 
at his separation examination.  In his substantive appeal, he 
explained that he had been born and raised during the 
Depression and that it was unacceptable to complain of pain 
or sickness.  The veteran stated that these habits continued 
to this day.  The Board finds that these are plausible 
reasons for not reporting an injury upon discharge.  For 
these reasons, the Board finds the veteran's statements 
concerning the occurrence of the in-service injury to be 
credible.




ORDER

Service connection for residuals of a left knee injury is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


